Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 5/16/2022:  The claim objections and 35 U.S.C. 103 rejections have been dropped in view of amendments.  
Allowable Subject Matter
Claims 1, 3-12, 26, and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 26:
U.S. Publication No. 20080207122 to Ahn et al disclose in Figures 1-3 a method implemented at a base station (BS), the method comprising:
Determining a channel metric for indicating uplink channel condition between the base station and a terminal device (MS).  
Determining an uplink transmission format that is to be used for an initial transmission (BS determines an UL transmission format for MS and MS uses the transmission format to transmit uplink packets to BS, wherein the uplink packets include a claimed “initial transmission” since there must be an first packet within the uplink packets transmitted from from MS to BS; refer also to Nishikawa et al rejection below) from the terminal device, … the initial transmission …   BS obtains channel state information with respect to a MS, and determines an UL transmission format of the MS.  UL transmission format includes a MCS, the number of slots, etc.  The channel state information may be represented by UL Tx power, which requires determining a reference SINR and/or BER.  Even if a plurality of MSs use the same MCS level, a different SINR may be required according to a channel state of each MS.  BS determines the UL transmission format of the MS according to currently stored channel state information.  Refer to Sections 0027-0067.
…
…
Ahn et al do not specifically disclose … determining an uplink transmission format that is to be used for an initial transmission from the terminal device, … the initial transmission …
U.S. Publication No. 20100254276 to Nishikawa et al disclose in Figure 3 and Sections 0060-0065 wherein an initial packet refers to a packet which has not been transmitted from UE and a retransmission packet refers to a retransmitted packet from UE when a transmitted packet has not been received by BS.  The resource block and the transmission format to be used for the initial packet are designated in the uplink scheduling grant; so, the uplink transmission is performed based on the designations of the resource block and the transmission format.  
Ahn et al also do not disclose … determining an uplink transmission format that is to be used for an initial transmission from the terminal device, based on the channel metric such that a spectrum efficiency for the initial transmission can be maximized.
U.S. Publication No. 20190052340 to Yuan et al disclose in Figure 7 and Section 0079 wherein a BS is configured to use a metric of the OFDM system, such as SINR, in order to determine the optimal beamforming direction to maximize the spectrum efficiency of the OFDM system.  

	However, none of the prior art disclose the limitations “…determining, for a retransmission for the initial transmission, an amount of residual mutual information, MI, which is to be transmitted in the retransmission; and determining an amount of uplink transmission resource that is to be used for the
retransmission from the terminal device, based on the channel metric and the amount of the
residual MI.”, and can be logically combined with Ahn et al, Nishikawa et al, and Yuan et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20190068335 to Li et al disclose in Figures 1-12B wherein a UE sends reports with channel state information to BS and then BS assigns a grant-free uplink transmission format based on an assessment of the channel conditions; the UE may utilize its assigned format to send a grant-free uplink data transmission to the base station.  Refer to Sections 0028-0130.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
May 19, 2022